Citation Nr: 1223347	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO. 04-41 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent for migraine headaches, prior to September 6, 2006.

2. Entitlement to an initial disability rating greater than 30 percent for migraine headaches, as of September 6, 2006.

3. Entitlement to an increased disability rating greater than 10 percent for a cervical spine disability, prior to July 29, 2003.

4. Entitlement to an increased disability rating greater than 20 percent for a cervical spine disability, as of July 29, 2003.

5. Service connection for right upper extremity radiculopathy, to include as secondary to a service-connected cervical spine disability.

6. Service connection for left upper extremity radiculopathy, to include as secondary to a service-connected cervical spine disability.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1983 to December 1987. 

The increased rating issues come to the Board of Veterans' Appeals (Board) on appeal from August 2002 and June 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The remaining two secondary service connection issues come to the Board on appeal from a June 2011 rating decision issued by the RO in St. Petersburg, Florida. The Veteran then filed a May 2012 Notice of Disagreement (NOD) with this decision, expressing disagreement with the denial of service connection for right and left upper extremity radiculopathy. 

A review of the Virtual VA paperless claims processing system reveals an additional VA rating decision dated in June 2011, which is not present in the claims folder. This rating decision in turn refers to additional VA examinations and VA treatment records that are also not present in the claims folder, but which are likely pertinent to the present appeal. Upon remand, the RO/AMC will have the opportunity to review these records prior to readjudicating the appeal. 

The Board remanded this case in June 2007 and August 2010 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

To comply with due process requirements, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

A June 2011 rating decision, which is only present on the Virtual VA paperless claims processing system, refers to additional VA examinations dated in January 2011 and May 2011, as well as VA treatment records dated from 2004 to the present. However, none of these VA treatment records or examinations is associated with the other evidence in his claims file. These records are also not present on the Virtual VA paperless claims processing system (otherwise known as the Virtual VA eFolder). Since these records are likely relevant to the issues on appeal, these records must be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 

As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201. While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review. 38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). All communications should be liberally construed in interpreting whether a statement constitutes an NOD. Jarvis v. West, 12 Vet. App. 559, 561-62 (1999). A Veteran must file a NOD with a determination by the RO within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).

In a June 2011 rating decision, the RO denied service connection for right and left upper extremity radiculopathy. The Veteran then filed a May 2012 statement, within one year of notification of the June 2011 rating decision, expressing disagreement with the denial of service connection for bilateral upper extremity radiculopathy. Liberally interpreted, this statement is tantamount to a timely NOD. 38 C.F.R.§§ 20.201, 20.302(a) (2011). See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task). See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

However, the claims file does not reflect that a SOC has been promulgated as to the service connection issues for right and left upper extremity radiculopathy, to include on a secondary basis. Based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding these issues to the RO/AMC for the issuance of a SOC. If the Veteran perfects the appeal of these issues by way of a VA Form 9 or equivalent statement, then these issues must be returned to the Board for further appellate consideration. 

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran a SOC on the issues of whether he is entitled to service connection for right and left upper extremity radiculopathy, to include as secondary to a service-connected cervical spine disability. Give the Veteran time to perfect an appeal of these issues by filing a timely Substantive Appeal (VA Form 9 or equivalent). Only if he appeals should the issues of service connection for right and left upper extremity radiculopathy be returned to the Board for further appellate consideration

2. Request the Veteran to identify all records of VA and non-VA and private health care providers who have treated his headache and cervical spine disorders. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must further include all relevant VA treatment records dated from 2004 to the present from the Biloxi Healthcare System or other VA facility the Veteran identifies. See June 2011 rating decision. In addition, copies of VA examinations dated in January 2011 and May 2011 must associated with the other evidence in his claims file or placed on the Virtual VA paperless claims processing system for review. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record, including any records on the Virtual VA paperless claims processing system, and readjudicate the increased rating claims for cervical spine and migraine headache disabilities. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

